Opinion by
Johnson, J.
At the trial it was stipulated that the issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of tennis rackets, in cases 1/R 2349/64, which the inspector reported “not landed— not found,” was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon such portions of the merchandise as were reported by the inspector as not landed, not found. The protest was sustained to this extent.